Citation Nr: 0332647	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  98-17594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Regan, Counsel






REMAND

The veteran had active service from January 1968 to January 
1970.  .  

This case came to the Board of Veterans' Appeals (Board) from 
a June 1997 RO decision which denied a claim for service 
connection for PTSD.  In a November 2001 decision, the the 
Board denied this claim.  The veteran then appealed to the 
U.S. Court of Appeals for Veterans Claims (Court).  By a 
November 2002 order, the Court vacated and remanded the Board 
decision as to this issue.  (The Board decision also denied 
some other claims, but an appeal as to those issues was 
abandoned at the Court.)  In November 2003, the veteran's 
representative submitted additional argument to the Board.

According to the Court order, the Board must further address 
compliance with legal provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) concerning the VA's duty to 
notify the claimant as to evidence and information necessary 
to substantiate his claim, including what portion he is to 
provide and what portion the VA is to provide.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Charles v. Principi, 16 Vet.App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
itself may not provide such notice to the veteran.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (2003).  As pointed out in the recent argument 
from the veteran's representative, the case should be 
returned to the RO to provide such notice.

The Board also notes there has been evolving case law on the 
VCAA.  For instance, a recent decision by the Federal Circuit 
invalidated that portion of 38 C.F.R. § 3.159(b)(1) which 
said that claimants should generally submit evidence within 
30 days of the VA request (rather than within 1 year as 
mentioned in statute).  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).

As noted by the Court and the veteran's representative in the 
instant case, additional relevant medical records may exist.  
On remand, an attmpt will be made to obtain any such records.  
The basis for the prior Board denial of service connection 
for PTSD was the absence of an acceptable diagnosis of the 
condition.  It has been several years since the last VA 
psychiatric examination.  In the judgment of the Board, a 
current examination is warranted to determine the existence 
and etiology of any PTSD.

In view of the foregoing, the case is remanded for the 
following: 

1.  To assure compliance with VCAA notice 
requirements, the RO should send the 
veteran specific written notice as to the 
evidence and information necessary to 
substantiate his claim for service 
connection for PTSD, including notice as 
to what portion he is to provide and what 
portion the VA is to provide.   

2.  The RO should specifically ask the 
veteran to identify any additional VA and 
non-VA medical providers who have treated 
him since service for psychiatric 
problems, and whose records have not 
already been submitted.  This includes, 
but is not limited to, any Vet Center 
treatment.  The RO should then obtain 
copies of the related medical records 
which are not already on file.

3.  After the above is accomplished, the 
RO should have the veteran undergo a VA 
examination to determine the existence and 
etiology of any PTSD.  The claims folder 
should be provided to and reviewed by the 
doctor.  If feasible, the examination 
should be performed by a doctor who has 
not previously examined the veteran.  The 
doctor should diagnose or rule out PTSD 
under the criteria of DSM-IV.  If PTSD is 
diagnosed, the doctor should identify the 
stressor(s) deemed to be the source of the 
condition.

4.  After assuring compliance with all 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for service connection for PTSD.  If the 
claim is denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

